 1                                                 THE HONORABLE ROBERT S. LASNIK
 2
 3
 4
                              UNITED STATES DISTRICT COURT
 5
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE

 7
     UNITED STATES OF AMERICA,                    )   No. CR 16-109-RSL
 8                                                )
                     Plaintiff,                   )
 9                                                )   ORDER GRANTING UNOPPOSED
               v.                                 )   MOTION TO EXTEND TIME TO
10                                                )   AMEND BRIEFING SCHEDULE
     ERIC BONGIORNI,                              )
11                                                )
                     Defendant.                   )
12                                                )

13          The COURT has considered the unopposed motion to amend the briefing

14   schedule in order to allow the Defendant, Eric Bongiorni, time to file his reply brief in

15   support of his compassionate release motion, by no later than May 10, 2021.

16          IT IS NOW ORDERED that the briefing schedule be amended in order to allow

17   the Federal Public Defender’s Office to file its reply brief for Mr. Bongiorni no later

18   than May 10, 2021.

19                     4th day of May, 2021.
            DONE this _____

20
                                                 ________________________________
                                                              _
                                                 _________________________________
21                                               ROBERT S. LASNIK
22                                               UNITED STATES DISTRICT JUDGE

23   Presented by:
24   s/ Miriam Schwartz
25   Assistant Federal Public Defender
     Attorney for Eric Bongiorni
26

                                                                 FEDERAL PUBLIC DEFENDER
       ORDER GRANTING UNOPPOSED MOTION                              1601 Fifth Avenue, Suite 700
       TO AMEND BRIEFING SCHEDULE                                     Seattle, Washington 98101
       (US v. Eric Bongiorni; CR16-109RSL) - 1                                   (206) 553-1100
